DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/28/2021 has been entered.
Applicant filed an RCE request on 10/28/2021; however, the Applicant did not submit any remarks or arguments with it. The claim set dated 12/22/2020 is the currently pending claim set. The claims in the claim set dated 12/22/2020 stand rejected for the reasons set forth below and those articulated in the final rejection dated 08/20/2021.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Greenwell (US 2014/0044626) in view of Ahmad et al. (Synthesis of open-cell particle-stabilized Al2O3 foam using Al(OH)3 particles), or alternatively, in view of Ha et al. (A novel method of coating a particle-stabilized alumina foam on a porous alumina substrate).
With regards to claims 1-3, 5, 9-11 and 21, Greenwell teaches a method of coating a porous filter honeycomb monolith substrate substantially vertically (reads on claim 2) and introducing a predetermined amount of liquid (reads on claim 5) into the substrate via open ends of the channels (reads on claim 1(b)) at a lower end of the substrate. Greenwell further teaches retaining the introduced liquid within the substrate using a seal, inverting the substrate containing the retained liquid, and then applying vacuum to the open ends of the substrate at the inverted lower end to draw the liquid along the channels of the substrate (reads on claims 2 and 3). See ¶0060-61. The honeycomb can be made from silicon carbide, cordierite, aluminum nitride, silicon nitride, alumina, or mullite. ¶ 0052-64. Greenwell further teaches that the substrate is a honeycomb monolith with a plurality of channels extending longitudinally along the length of the substrate. Id.; ¶0084-85.
Greenwell differs from the claimed invention in that it is silent with regards to the coat, including a stabilized foam. 
Ahmad teaches a preparation method of open-cell Al2O3 foam using Al(OH)3 in conjunction with a particle-stabilized direct-foaming technique (abstract). The method includes preparing a foam by adding particulate alumina with a particle size of 2.2 or 4.3 microns into a solution which includes valeric acid to create a colloidal suspension, which was then frothed. Reads on claims 9-11, see p86 at first paragraph and second column; also see Fig 1 and Fig 2 (a and b). It would have been obvious to one of ordinary skill in the art to modify the teachings of Greenwell by using Ahmad’s foam to take advantage of the cost-effectiveness of forming Ahmad’s Al2O3 foam and of obtaining open pore structure without using a template. Id.
Alternatively, Ha teaches a method of fabricating a highly porous ceramic with open or closed porosities coated with a particle-stabilized form without an interlayer or external pressure. See Introduction. The method includes a solution including valeric acid and alumina particles with a particle size of 0.3 to 0.5 microns which was foamed using a direct driven motor to prepare a particle stabilized alumina we foam, after which that foam was deposited on alumina substrate. Reads on claims 9-11; see Material and Methods. It would have been obvious to one of ordinary skill in the art to modify the teachings of Greenwell by using Ha’s foam to maintain a rigid strut walls and adhesion between the coat and the substrate, produce an elliptical cell structure, all without any external pressure or interlayer. 
With regards to claim 4, Greenwell teaches locating a containment means on top of the first end of the substrate, dosing a predetermined quantity of a liquid component into said containment means. ¶ 0060-61.
With regards to claim 6, Greenwell teaches that the process further comprises drying and or calcining the monolith after the coating process has taken place. Id. While Greenwell is silent with regards to the form, it would have been obvious to combine the teachings of the foam of these references, and thus this claim is rendered obvious in view of Ahmad or Ha, as indicated above.
With regards to claims 7-8, the teachings of Greenwell in view of Ahmad or alternatively in view of Ha are as set forth in claim 6. Greenwell is silent regarding the claimed solid foam layer. Ahmad teaches that the foam has an open-pore structure (see page 86, 3rd paragraph) having a porosity level of 83.4% or 58.8% (see p88). Alternatively, Ha teaches that the foam is porous with 90% porosity. See Fig 3, Results and Discussion, and Abstract. 
With regards to claims 12 and 23, the teachings of Greenwell in view of Ahmad or alternatively in view of Ha are as set forth in claim 1. Greenwell is silent about the foam and thus is silent with regards to the bubbles within the foams.
Ahmad teaches that the cells resulting from the foam are mainly attributed to bubbles formed due to the frothing of the colloidal system. See p86. Since the cell size distribution is 30-190 microns, and since the bubbles are how the cells are forms, the size of the bubbles must have been within the claimed range. Id.
Alternatively, Ha teaches that the foaming process created bubbles, which formed the cell coated on the substrate. Since the foam is what created the bubbles, and since the size of the cells (where the bubbles are coated) of the prior art falls within the claimed range, then, the size of the bubbles must have been within the claimed range. See Results and discussion.
With regards to claim 22, Greenwell teaches that the honeycomb has a TWC composition (example 1) wherein the TWC composition is a catalytic material comprising a catalytically active matter supported on a support material (see ¶0063).
Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAYTHAM SOLIMAN whose telephone number is (571)270-7192. The examiner can normally be reached M-F 8:00-500.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith D. Walker can be reached on (571) 272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAYTHAM SOLIMAN/Primary Examiner, Art Unit 1736